Citation Nr: 0739387	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-18 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, an anxiety disorder, 
and freezing up of motor skills.  

3.  Entitlement to service connection for muscle spasms.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO). 

A hearing was held before a Veterans Law Judge in August 2006 
who is no longer employed at the Board.  The veteran was 
notified, and in correspondence dated in August 2007, she 
stated that she did not want an additional hearing.  The case 
has accordingly been reassigned.  At that hearing, the 
veteran agreed with the characterization of her claims as set 
forth on the cover page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

I.  Migraine Headaches

The veteran essentially contends that, although she had 
headaches prior to entrance into service, they were common 
headaches, not migraine headaches.  She noted that her 
headaches increased in severity in service, and she suffered 
from migraine headaches shortly after service from which she 
has continuously suffered to the present.  

The physician who annotated the veteran's report of medical 
history on entrance examination in July 1973 noted that the 
veteran had headaches, once a month, not disabling.  The 
veteran's clinical examination on entrance was normal.  
During separation examination in September 1976, the veteran 
stated that she suffered from frequent headaches which she 
treated with aspirin and rest.  The veteran's clinical 
examination on separation was normal.  

On a VA neurological outpatient treatment record dated in 
March 2002, the veteran stated that she has been treated for 
a long history of headaches dating back to 1982.  She stated 
that the headaches were caused by repeated blows to the head.  
The headaches returned in 1985 due to stress from her 
mother's sickness.  Also, in 1985, she was involved in a 
motor vehicle accident causing paralysis of the left arm and 
leg, which completely resolved.  The headaches persisted 
until 1989-1990, were tolerable until November 1999, when 
they became very severe.  The diagnosis was migraine and 
tension headaches.  

A fee basis examination was conducted in April 2005.  The 
examiner stated that the veteran's dizziness and fainting 
spells are related to service.  The examiner also stated that 
the dizziness and fainting spells were also related to the 
veteran's headaches which were due to multiple head blow from 
domestic violence, stress due to her sick mother, and a motor 
vehicle accident, which resulted in a concussion, head 
trauma, and temporary paralysis.  

The medical evidence of record is confusing at best and, in 
any event, inadequate to resolve the issue of whether the 
veteran currently suffers from the residuals of inservice 
headaches.  Therefore, a medical opinion regarding this issue 
should be obtained.  

II.  Acquired Psychiatric Disorder to Include PTSD, an 
Anxiety Disorder, and Freezing up off Motor Skills

The provisions of 38 C.F.R. § 3.304(f) provide, that if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

The veteran contends that she has PTSD due to being sexually 
harassed in service by both male (starting in June or July 
1976) and female superiors.  She also claims that she made 
multiple complaints to the unit Judge Advocate General Corps 
(JAG) regarding this harassment.  There is a current 
diagnosis of PTSD.  She reported a suicide attempt in 1971 
prior to service and physical abuse in the 1980's after 
service, as well as the inservice harassment.  

Although the veteran has received notice relating to PTSD 
claims based on personal assault, an attempt should be made 
to obtain any JAG records regarding her complaints of sexual 
harassment.


III.	Muscle Spasms

At her hearing, the veteran testified that she first 
experienced muscle spasms during her military service; that 
her whole body would freeze up; and that she received 
treatment in the form of muscle relaxers.  

A medical opinion should be obtained as to whether she has a 
current disability and, if so, whether it is related to the 
veteran's active service. 
IV.  Tinnitus

The veteran was provided a VA audiological examination in 
September 2004.  The examiner stated that the veteran's 
claims file was not reviewed.  The examiner opined that the 
veteran's tinnitus was not caused by inservice noise 
exposure, but was caused by some of her current conditions.  
This appeal is inextricably intertwined with the other two 
claims, inasmuch as a grant of service connection for the 
disabilities could affect the outcome of the tinnitus claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further 
consideration of this claim must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  In addition, the veteran should be provided 
another audiological examination in which the examiner has 
the opportunity to review the record, and provide an opinion 
regarding the presence of tinnitus and its etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice and assistance 
requirements pursuant to 38 U.S.C.A. §§ 
5102-5103A, and 5107 have been met.

2.  Obtain an opinion report by a 
properly qualified medical professional 
as to whether it is at least as likely as 
not that any current headaches preexisted 
service in July 1973; and if so, whether 
the complaints noted in the veteran's 
separation examination constituted a 
chronic increase in the headaches that 
was not simply due to the natural 
progress of the disability, and was not 
simply an exacerbation of symptoms 
existing prior to service.  If the 
examiner finds that no migraine headaches 
preexisted service, he/she should opine 
as to whether it is at least as likely as 
not that the veteran currently suffers 
from any current migraine headaches 
related to service.  In this regard, the 
examiner is requested to comment on the 
VA neurological outpatient treatment 
record dated in March 2002, and the April 
2005 fee basis examination, discussed, in 
part, above.  All indicated studies 
should be performed, and the rationale 
for all opinions expressed should be 
provided.

For the purposes of this remand, the 
physician is not required to examine the 
veteran.  However, if, after a thorough 
review of the veteran's claims file, 
including this remand, the physician 
determines and reports that an 
examination would aid him/her in reaching 
a determination, such examination should 
be arranged.

3.   Schedule the veteran for a VA 
medical examination to determine whether 
she has a current disability manifested 
by muscle spasms.  If so, the examiner is 
to provide an opinion as to whether it is 
at least as likely as not that the 
current spasms are related to the spasms 
she experienced during active service.

4.  Inform the veteran that, in a claim 
of an in-service personal assault, 
evidence from sources other than service 
records may corroborate her account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to, 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  The veteran should 
be further notified that examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to, a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.

Request the veteran provide detailed 
information regarding her meeting with 
JAG, presumably in 1976, to complain 
about harassment he suffered from her 
superiors.  She should provide the 
month/year of these meetings and JAG 
office location.  The veteran should also 
be asked to identify whether she had 
formally reported any harassment to other 
authorities.  If so, the veteran should 
identify the date this was reported and 
the name/office of the authority to which 
she reported the assault.  Once this 
information is received, the AOJ should 
contact the appropriate custodians and 
request any available reports of the 
veteran's complaints of harassment.  All 
evidence and/or responses received should 
be associated with the claims file.

5.  After the above development has been 
completed and all evidence received 
associated with the claims file, the RO 
should make a determination on whether 
any alleged in-service stressor has been 
corroborated by the evidence of record.  

6.  Then, schedule the veteran for a VA 
psychiatric examination.  The purpose of 
this examination is to determine the 
existence and etiology of any current 
psychiatric disorder, to include PTSD, an 
anxiety disorder, and freezing up of 
motor skills.  The claims folder must be 
sent to the examiner for review.  A copy 
of this remand must also be provided to 
the examiner.  Please provide the 
examiner with the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
In addition, the examiner should review 
the Board's discussion of the veteran's 
medical history contained in the provided 
remand.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressor(s) were sufficient to produce 
PTSD, or aggravate a pre-existing PTSD 
beyond the natural course of this 
disorder.  In this regard, the examiner 
is instructed to consider only the 
stressors identified by the by the RO as 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.

If the veteran does not currently suffer 
with PTSD, but is diagnosed with another 
acquired psychiatric disorder, the 
examiner must indicate whether it is at 
least as likely as not that any 
psychiatric disorder was either incurred 
in, or aggravated beyond its natural 
course by, the veteran's active service.  
The examiner should also describe any 
symptoms attributable to the psychiatric 
disorder, specifically whether an anxiety 
disorder, back muscle spasms, and 
freezing up of motor skills were caused 
by the psychiatric disorder.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  

7.  Schedule the veteran for an 
examination to determine whether of not 
she has tinnitus and, if so, whether it 
is as least as likely as not that it was 
caused by noise exposure in service.  If 
tinnitus is found and it is also found 
not to be the result of inservice noise 
exposure, the examiner should opine 
whether it is as least as likely as not 
that any current tinnitus is related to 
any other condition that the veteran has.  
The claims folder must be sent to the 
examiner for review.  A copy of this 
remand must also be provided to the 
examiner.  A complete rationale must be 
given for any opinion expressed and the 
foundation for all conclusions should be 
clearly set forth. 

8.  Then readjudicate the veteran's 
claims for service connection for 
migraine headaches, an acquired 
psychiatric disorder, muscle spasms, and 
tinnitus.  If all the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran and her representative.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

